Citation Nr: 1536376	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-18 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1950 to June 1953, including combat service and his decorations included the Combat Infantryman Badge.  He died in September 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This matter was previously before the Board in September 2014, when it was remanded for further development.  There has been substantial compliance with the Board's prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran died in September 2006 due to aspiration pneumonia.

2.  At the time of his death, the Veteran was entitled to disability compensation at the 70 percent rate for the residuals of cold weather injuries.

3.  The service-connected residuals of cold weather injuries were a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

When any veteran dies from a service-connected disability, the veteran's surviving spouse is entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312. 

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran died in September 2006 due to aspiration pneumonia.  At the time of his death, the Veteran was entitled to disability compensation at the 70 percent rate for the residuals of cold weather injuries incurred in the Korean War.  The service-connected residuals of the cold weather injuries were rated as four separate disabilities affecting the bilateral upper and lower extremities, each rated as 20 percent disabling.  

In May 2015, a VA physician, M.N.R., M.D., who was involved in the Veteran's primary care prior to his death, provided an opinion indicating the effects on the Veteran's internal organs from the cold weather injuries were contributing factors to his death.  Although a February 2015 VA examiner opined that it was not likely that the residuals of the cold weather injuries played a role in the Veteran's death, she did not comment on the effects on the Veteran's internal organs or the possibility that these effects could have contributed to his death.  This scenario is specifically contemplated by 38 C.F.R. § 3.312, which states the effects on internal organs from service-connected injuries must be considered when determining whether they had material influence in accelerating death.  Thus, the evidence is in at least relative equipoise as to whether the Veteran's service-connected disabilities contributed to his death.  Resolving reasonable doubt in favor of the claimant, the Board finds entitlement to service connection for cause of death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


